Citation Nr: 1523030	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel












INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied in part, service connection for bilateral hearing loss.  

This matter was previously before the Board in February 2014, when it remanded to obtain a new VA examination.  It has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 remand, the Board found that the Veteran's May 2011 private audiological examination and December 2011 VA audiological examination were inadequate as they were not conducted by a licensed audiologist in the state of North Carolina.  The remand directed that a new VA examination be conducted.

Pursuant to the Board's remand, the Veteran was afforded a new VA audiological examination in March 2014.  The examiner, a licensed audiologist, indicated that she had performed the Veteran's previous December 2011 VA examination.  The examiner conducted audiological testing, but stated that reliable/valid thresholds could not be obtained at 4000 HZ bilaterally.  The examiner stated that thresholds varied by as much as 20 decibels with repeated testing.  The examiner also indicated that there was an inability to maintain seal with regard to immittance.  However, the Veteran was diagnosed with sensorineural hearing loss in both ears.  With regard to both the right and left ears, the examiner answered "no" when asked if hearing loss was at least as likely as not caused by or a result of an event in military service.  The rationale provided was that the December 2011 VA opinion was valid since it was from a licensed audiologist.  The previous examinations from 2011, both VA and private, indicated no hearing loss for VA standards, and there was "no significant shift in hearing from entrance to separation to indicate any permanent damage to the auditory system by noise on active duty."  The examiner also indicated that the "thresholds for today are considered invalid."

Although the examiner indicated that thresholds could not be obtained at 4000 HZ bilaterally during testing on that day, she also indicated that there was an inability to maintain seal with regard to immittance during testing.  As the Veteran has previously undergone valid audiological examination in the past, there is no indication that additional testing would prove futile in this case.  Accordingly, to ensure compliance with the directives of the Board's February 2014 remand, the Veteran should be provided with new VA examination and opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination.  The entire VBMS claims file, and any medical records contained in Virtual VA, CAPRI, and AMIE, must be reviewed by the examiner in conjunction with the examination.  All required tests, to include audiological and controlled speech discrimination (Maryland CNC) testing, should be performed. 

The examiner must provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss is related to his active military service, to include in-service acoustic trauma, which is conceded. 

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements regarding the history of his hearing loss, and as well as the service treatment records, which indicate in-service shifts in the Veteran's hearing levels based on audiological testing at that time.  

The examiner is asked to fully explain the rationale for the opinion given.  It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


